                                                                         Case 5:20-cv-07815-SVK Document 1 Filed 11/05/20 Page 1 of 7



                                                               1    IRA M. STEINBERG (SBN 273997)
                                                                    ISteinberg@ggfirm.com
                                                               2    DANIEL PARINO (SBN 323426)
                                                                    jswearingen@ggfirm.com
                                                               3    GREENBERG GLUSKER FIELDS CLAMAN &
                                                                    MACHTINGER LLP
                                                               4    2049 Century Park East, Suite 2600
                                                                    Los Angeles, California 90067
                                                               5    Telephone: 310.553.3610
                                                                    Fax: 310.553.0687
                                                               6
                                                                    Attorneys for Petitioner Newport Sports
                                                               7    Management, Inc.
                                                               8
                                                                                                  UNITED STATES DISTRICT COURT
                                                               9
                                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                               10
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   NEWPORT SPORTS                             Case No. 5:20-cv-7815
                                                                    MANAGMENT, INC., a Canadian
                                                               12   corporation,
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13                           Petitioner,        PETITION TO CONFIRM FOREIGN
                                                                                                               ARBITRATION AWARD AND FOR
                                                               14   v.                                         JUDGMENT PURSUANT TO THE
                                                                                                               FEDERAL ARBITRATION ACT
                                                               15   EVANDER KANE,                              AND THE CONVENTION ON
                                                                                                               RECOGNITION AND
                                                               16                           Respondent         ENFORCEMENT OF FOREIGN
                                                                                                               ARBITRAL AWARDS [9 U.S.C. §§ 9,
                                                               17                                              201 et. seq.]
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                             PETITION TO CONFIRM AWARD
                                                                    60381-00002/3886805.2
                                                                        Case 5:20-cv-07815-SVK Document 1 Filed 11/05/20 Page 2 of 7



                                                               1      I.     INTRODUCTION AND OVERVIEW
                                                               2             1.        Pursuant to Chapter 2 of the Federal Arbitration Act (the “FAA”) and
                                                               3    the 1958 Convention of the Recognition and Enforcement of Foreign Arbitral
                                                               4    Awards, June 10, 1958, 21 U.S.T. 2517 (“the New York Convention”), Petitioner
                                                               5    Newport Sports Management, Inc., a Canadian Corporation (“Petitioner”) petitions
                                                               6    this Court for entry of a judgment:
                                                               7                       a.    Confirming, recognizing and enforcing the National Hockey
                                                               8             League Players’ Association Voluntary Arbitration Tribunal’s award of
                                                               9             $528,730.16 US dollars (the “Award”) rendered in the arbitration between
                                                               10            Petitioner and Respondent, Evander Kane (“Kane”);
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11                      b.    Entering judgment in Petitioner’s favor against Kane in the
                                                               12            amount of the Award with interest; and
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13                      c.    Granting Petitioner any further relief in its favor as the Court
                                                               14            deems just and proper.
                                                               15            2.        On November 27, 2017, Petitioner, a sports management company,
                                                               16   and Kane, an NHL hockey player currently playing for the San Jose Sharks, entered
                                                               17   into a Standard Player-Agent Contract (the “Agreement”). The Agreement
                                                               18   provides that in exchange for representing him, Kane would pay Petitioner 3% of
                                                               19   all compensation received from his National Hockey League Standard Players
                                                               20   Contract and 20% for any compensation received through endorsements. A true
                                                               21   and correct copy of the Agreement is attached hereto as Exhibit “A.”
                                                               22            3.        The Agreement provides for arbitration of any disputes arising
                                                               23   thereunder pursuant to the National Hockey League Players’ Association
                                                               24   Regulations Governing Agent Certification (the “NHLPA Regulations”). A true
                                                               25   and correct copy of the NHLPA Regulations are attached hereto as Exhibit “B”.
                                                               26            4.        A dispute arose when Kane failed to pay Petitioner pursuant to the
                                                               27   Agreement after Petitioner successfully negotiated a seven season contract on
                                                               28   behalf of Kane with the San Jose Sharks Hockey Club.
                                                                    60381-00002/3886805.2                                            PETITION TO CONFIRM AWARD
                                                                        Case 5:20-cv-07815-SVK Document 1 Filed 11/05/20 Page 3 of 7



                                                               1             5.        The resulting dispute was arbitrated in Toronto, Canada and the Award
                                                               2    was entered in favor of Petitioner on October 23rd, 2020. A true and correct copy of
                                                               3    the Award is attached hereto as Exhibit “C”.
                                                               4             6.        The Award is final and enforceable under the New York Convention.
                                                               5             7.        The United States is a party to the New York Convention and
                                                               6    implemented it pursuant to Chapter 2 of Title 9 of the U.S. Code. See 9 U.S.C. §§
                                                               7    201 et seq.
                                                               8             8.        In accordance with the express mandate of Congress and the
                                                               9    obligations assumed by the United States under the New York Convention, this
                                                               10   Court must enforce the Award “unless it finds one of the grounds for refusal or
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   deferral of recognition or enforcement of the award specified in the said
                                                               12   Convention.” 9 U.S.C. § 207.
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13            9.        No ground barring enforcement exists here.
                                                               14            10.       Accordingly, Petitioner is entitled to confirmation of the Award and
                                                               15   entry of judgement in its favor.
                                                               16   II.      JURISDICTION AND VENUE
                                                               17            11.       This Court has jurisdiction under 9 U.S.C. § 203, which provides that
                                                               18   “[a]n action or proceeding falling under the [New York] Convention shall be
                                                               19   deemed to arise under the laws and treaties of the United States. The district courts
                                                               20   of the United States…shall have original jurisdiction over such an action or
                                                               21   proceeding, regardless of the amount in controversy.” The Court also has diversity
                                                               22   jurisdiction under 28 U.S.C. § 1332 because this action is between citizens of a
                                                               23   foreign state and the amount in controversy exceeds the sum or value of $75,000,
                                                               24   exclusive of interest and costs.
                                                               25            12.       Venue is proper under 9 U.S.C. § 204 which provides, “An action or
                                                               26   proceeding over which the district courts have jurisdiction pursuant to section 203
                                                               27   of this title may be brought in any such court in which save for the arbitration
                                                               28   agreement an action or proceeding with respect to the controversy between the
                                                                                                                                    PETITION TO CONFIRM AWARD
                                                                    60381-00002/3886805.2                          2
                                                                        Case 5:20-cv-07815-SVK Document 1 Filed 11/05/20 Page 4 of 7



                                                               1    parties could be brought….” Venue is proper under 28 U.S.C. § 1397(b) because
                                                               2    this is the district where a substantial part of the events giving rise to this claim
                                                               3    occurred and Kane is subject to the court’s personal jurisdiction.
                                                               4             13.       The Court has personal jurisdiction over Kane, as he lives and works
                                                               5    over half the year within the Court’s district, and has the “minimum contacts” with
                                                               6    California necessary for the exercise of personal jurisdiction without offending
                                                               7    traditional notions of fair play and substantial justice. Int'l Shoe Co. v. State of
                                                               8    Wash., Office of Unemployment Comp. & Placement, 326 U.S. 310, 315 (1945).
                                                               9    III.     THE PARTIES
                                                               10            14.       Petitioner is a Canadian corporation established under the laws of the
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   province of Ontario, Canada. Its principal place of business is in Mississauga,
                                                               12   Ontario.
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13            15.       Respondent Kane is a natural person who resides in Canada and the
                                                               14   United States, and whose principal place of employment is San Jose, California.
                                                               15   IV.      PETITION TO CONFIRM ARBITRATION AWARD AND FOR
                                                               16            JUDGMENT
                                                               17            16.       On November 27, 2017, Petitioner and Kane entered into the
                                                               18   Agreement, in which Petitioner would represent Kane in exchange for a percentage
                                                               19   of Kane’s earnings as a professional hockey player.
                                                               20            17.       Article 6 of the Agreement provides that “any and all disputes
                                                               21   involving the…enforcement” of the Agreement “shall be resolved exclusively
                                                               22   through binding arbitration as established and set forth in the [NHLPA]
                                                               23   Regulations.” Article 6 further provides that “the arbitrator’s award shall constitute
                                                               24   a final and binding resolution of the dispute and no party shall have the right to
                                                               25   appeal or seek judicial review on any ground.”
                                                               26            18.       Kane failed to pay Petitioner pursuant to the Agreement for both his
                                                               27   2018/2019 and 2019/2020 NHL seasons.
                                                               28            19.       Petitioner initiated Arbitration pursuant to the Agreement and NHLPA
                                                                                                                                    PETITION TO CONFIRM AWARD
                                                                    60381-00002/3886805.2                           3
                                                                        Case 5:20-cv-07815-SVK Document 1 Filed 11/05/20 Page 5 of 7



                                                               1    Regulations. 1 Kane was served with Petitioner’s Grievance on Thursday, April 16,
                                                               2    2020, a true and correct copy of which is attached hereto as Exhibit “D”.
                                                               3             20.       In an attempt at resolution, Petitioner entered into a settlement
                                                               4    agreement (the “Settlement”) with Kane on August 13, 2020. A true and correct
                                                               5    copy of the Settlement is attached hereto as Exhibit “E”. The Settlement provides
                                                               6    that Kane shall pay a portion of what he owes Petitioner by October 15, 2020 and
                                                               7    established a payment plan through 2024 for the remainder.
                                                               8             21.       The Settlement further provides that in the event that Kane does not
                                                               9    fulfill his obligations as laid out in the Settlement, “Kane agrees for the stay [of the
                                                               10   arbitration] to be lifted and for a Consent Order to be granted by the Arbitrator for
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   the amounts outstanding at that time…”.
                                                               12            22.       Kane failed to make his agreed upon October 15 payment.
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13            23.       Therefore, per the Settlement signed by Kane and Petitioner, on
                                                               14   October 23, 2020, the NHL arbitration tribunal issued the Award, ordering Kane to
                                                               15   pay to Petitioner $528,730.16 US dollars.
                                                               16            24.       The Award is final, binding and subject to enforcement. Section 5E of
                                                               17   the NHLPA Regulations provides that the Award “shall constitute full, final, and
                                                               18   complete resolution of the grievance and will be binding upon the parties involved
                                                               19   and there shall be no right for any party to appeal or seek judicial review
                                                               20   therefrom.”
                                                               21            25.       The Award is a result of an arbitration between Petitioner and Kane
                                                               22   covered by the New York Convention. Petitioner and Kane are a legal entity and
                                                               23   citizen, respectively, of Canada, a party to the Convention.
                                                               24            26.       The United States implemented the New York Convention pursuant to
                                                               25   9 U.S.C. § 201, et seq.
                                                               26
                                                               27   1
                                                                     No official appointment of an arbitrator exists as per NHLPA Regulations, a panel
                                                                    of three arbitrators appointed by the NHL Players Association arbitrates all disputes
                                                               28   arising thereunder.
                                                                                                                                     PETITION TO CONFIRM AWARD
                                                                    60381-00002/3886805.2                            4
                                                                        Case 5:20-cv-07815-SVK Document 1 Filed 11/05/20 Page 6 of 7



                                                               1             27.       9 U.S.C. § 207 provides: “Within three years after an arbitral award
                                                               2    falling under the Convention is made, any party to the arbitration may apply to any
                                                               3    court having jurisdiction under this chapter for an order confirming the award as
                                                               4    against any other party to the arbitration. The court shall confirm the award unless
                                                               5    it finds one of the grounds for refusal or deferral of recognition or enforcement of
                                                               6    the award specified in the said Convention.” (emphasis added).
                                                               7             28.       “The New York Convention applies to any arbitral award arising out
                                                               8    of a legal relationship that is both commercial and non-domestic.” Mitchell v.
                                                               9    Tillett, WL 6436820, at *1 (N.D. Cal. Oct. 28, 2016), aff'd, 715 F. App'x 741 (9th
                                                               10   Cir. 2018). Non-domestic employment contracts for athletes participating in
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   sporting events are agreements which are commercial in nature and fall under the
                                                               12   New York Convention. Id. Likewise, collective bargaining agreements, such as
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   the NHL Players Agreement giving rise to the arbitration, also are governed by the
                                                               14   New York Convention. See Rogers v. Royal Caribbean Cruise Line, 547 F.3d 1148,
                                                               15   1155 (9th Cir. 2008) (Collectively Bargained employment contracts “‘aris[e] out of
                                                               16   legal relationship[s] ... which [are] considered as commercial,’ and therefore those
                                                               17   contracts ‘fall[ ] under the [C]onvention.’” [citing 9 U.S.C. § 202]).
                                                               18            29.       “A court must confirm a foreign arbitral award unless the party
                                                               19   resisting enforcement meets its ‘substantial’ burden of proving one of seven
                                                               20   narrowly interpreted defenses. The judicial role in this process is circumscribed:
                                                               21   Confirmation under the Convention is a summary proceeding in nature, which is
                                                               22   not intended to involve complex factual determinations, other than a determination
                                                               23   of the limited statutory conditions for confirmation or grounds for refusal to
                                                               24   confirm.” Castro v. Tri Marine Fish Co. LLC, 921 F.3d 766, 773 (9th Cir. 2019)
                                                               25   (internal citations omitted) (emphasis added).
                                                               26            30.       None of the New York Convention defenses apply.
                                                               27            31.       Therefore, pursuant to 9 U.S.C. § 207, Petitioner is entitled to
                                                               28   immediate confirmation, recognition and enforcement of the Award under the New
                                                                                                                                     PETITION TO CONFIRM AWARD
                                                                    60381-00002/3886805.2                           5
                                                                        Case 5:20-cv-07815-SVK Document 1 Filed 11/05/20 Page 7 of 7



                                                               1    York Convention, and respectfully requests that the Court enter judgement against
                                                               2    Kane in the amount of the Award with interest.
                                                               3                                       PRAYER FOR RELIEF
                                                               4             WHEREFORE, Petitioner prays for the following relief:
                                                               5             1.        An order confirming the Award;
                                                               6             2.        Entry of judgement in accordance with the Award;
                                                               7             3.        Such other relief in Petitioner’s favor as the Court may deem just and
                                                               8    proper.
                                                               9
                                                               10
                                                                    DATED: November 4, 2020                GREENBERG GLUSKER FIELDS
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11                                           CLAMAN & MACHTINGER LLP
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13                                          By:______ _______________________
                                                               14                                               IRA M. STEINBERG (SBN 273997)
                                                                                                                DANIEL PARINO (SBN 323426)
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                                    PETITION TO CONFIRM AWARD
                                                                    60381-00002/3886805.2                           6
